 



Exhibit 10.5a

SECOND AMENDED AND RESTATED
MUTUAL SERVICES AGREEMENT

     THIS SECOND AMENDED AND RESTATED MUTUAL SERVICES AGREEMENT (this
“Agreement”) is made as of the 19th day of June, 2003, by and between Charter
Communications, Inc., a Delaware corporation (“CCI”) and Charter Communications
Holding Company, LLC, a Delaware limited liability company (“CCHC”).

RECITALS



  A.   CCHC, Charter Investment, Inc., a Delaware corporation (“CII”) and CCI
are parties to that certain First Amended and Restated Mutual Services Agreement
dated as of December 21, 2000 (the “Original Agreement”) pursuant to which,
among other things, CCHC, CCI and CII have each made available to the others
certain rights, services, facilities, functions and assets.     B.   CCI engages
in the business (“CCI Business”) of (i) acting as manager of the cable systems
and related or incidental businesses (the “Cable Systems”) of its direct and
indirect subsidiaries (including CCHC and CCO Holdings, LLC, a Delaware limited
liability company (“CCO Holdings”), with all such direct and indirect
subsidiaries being referred to as “Subsidiaries”) pursuant to management
agreements with, or for the benefit of, such Subsidiaries, (ii) acting as
manager of its limited liability company Subsidiaries under applicable law,
(iii) engaging in capital raising, acquisition, disposition and other
transactions, performing financial and administrative services and financial
reporting, performing other tasks and functions related to or arising out of or
incidental to the Cable Systems, and engaging in other activities in connection
with or related or incidental to the foregoing activities.     C.   CCHC has
certain employees, assets, rights and contracts which are useful in connection
with the CCI Business.     D.   Certain assets, including the aircraft and real
property currently owned by CCHC and its affiliates, together with any
replacements and substitutions therefor and any proceeds thereof, which are
useful in the business of CCHC and CCI, may be transferred to CCO Holdings.    
E.   As between themselves, CCHC and CCI desire to amend, restate and replace in
its entirety the Original Agreement, among other things, in contemplation of the
transfer of assets described in recital D.     F.   CII is not a party to this
Agreement. CII, CCI and CCHC are entering into a letter agreement as of the date
hereof in which (i) CII is consenting to the amendment and restatement of the
Original Agreement as set forth herein and (ii) CCI, CII and CCHC have agreed
that as between CII on the one hand, and CCH and CCI on the other, the Original
Agreement shall continue to apply subject to certain modifications as set forth
in such letter agreement.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.      Provision of Services, Rights, Assets, Facilities and Functions. Each of
the parties hereto agrees to provide such services, rights, assets, facilities
and functions to one or more of the other parties hereto as may be reasonably
requested in order for CCI to manage CCHC and to conduct the CCI Business,
including but not limited to:



  (a)   assistance by the management and employees of either CCI or CCHC to the
other parties hereto;     (b)   use by any party hereto of such office space,
administrative and support facilities, programming and advertising services and
other rights, services or functions as such parties may reasonably request;    
(c)   the negotiation (including direct negotiations on behalf of one or more
Subsidiaries) of operating agreements, contracts for the purchase, lease,
license or use of properties, equipment, programming, systems, services, content
and rights and agreements for the provision of carriage, advertising time and
other rights or services by the Cable Systems and other agreements on behalf of
the Subsidiaries as are necessary or advisable for the Cable Systems;     (d)  
the procurement on behalf of one or more Subsidiaries of properties, facilities,
equipment, programming, services, systems, content and rights;     (e)   review,
consultation and advice by any party to any other party with respect to the CCI
Business and the management and operations of the Cable Systems.

2.     Payments. Each party receiving (“Receiving Party”) services, rights,
assets, facilities or functions hereunder (collectively “Deliverables”) shall
promptly reimburse and pay to the party providing such Deliverables (“Providing
Party”) all expenses, costs, losses, liabilities, taxes, imposts, charges or
damages actually incurred, paid or accrued by the Providing Party with respect
to the Deliverables provided hereunder, including, without limitation, wages,
salaries and other labor costs, equipment, systems and facilities costs and
costs of services or programming, as well as costs of overhead and
administration (collectively, “Expenses”). In connection with Deliverables
provided to any Subsidiary, such Subsidiary may directly pay to the Providing
Party any related Expenses hereunder in lieu of the Receiving Party paying or
reimbursing the Providing Party. In connection with the determination and
calculation of payments owing hereunder, the Providing Party shall not be
entitled to make a profit or take a mark-up or premium in excess of the actual
Expenses incurred, paid or accrued.

3.     Term. The term of this Agreement shall be ten (10) years from the date of
this Agreement. This Agreement may be terminated at any time by any of the
parties upon thirty days’ written notice to the other parties. Notwithstanding
any termination of this Agreement, the Receiving Party shall remain required to
pay to the Providing Party any Expenses

- 2 -



--------------------------------------------------------------------------------



 



incurred, paid or accrued by the Providing Party (irrespective of whether
incurred, paid or accrued by the Providing Party before or after such
termination) which would have been reimbursable Expenses if this Agreement had
not been so terminated, provided that the Providing Party shall use its
reasonable efforts to mitigate such Expenses following such termination.

4.     Indemnity. In addition to, and not in limitation of (but without
duplication) its obligations under this Agreement and any other obligations
imposed by law or agreement, each Receiving Party shall indemnify, defend and
hold harmless each Providing Party from any and all expenses, liabilities,
losses, damages, claims, obligations, actions, suits and costs directly or
indirectly resulting from or related to or arising in connection with the
provision of Deliverables to such Receiving Party by such Providing Party
hereunder, and the Providing Party and its respective shareholders, members,
officers, directors and employees shall not, under any circumstances, be held
liable therefor, or any action taken or omitted to be taken by any of them in
connection with or related to such Deliverables (except to the extent determined
in a final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such person’s own gross negligence or willful misconduct in
connection with its duties expressly set forth herein), provided, that all
amounts payable in this Section 4 shall be allocated amongst the Receiving
Parties in good faith by CCI. Neither the Providing Party nor any of its
respective shareholders, members, officers, directors and employees shall be
held to have incurred any liability to the Receiving Party or any other
Subsidiary, the Cable Systems or any third party by virtue of any action taken
or omitted to be taken (except to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such person’s own gross negligence or willful misconduct in connection with
its duties expressly set forth herein) in good faith by such person in discharge
of such person’s duties hereunder, and the Receiving Party agrees to indemnify
each such Providing Party and its respective shareholders, members, officers,
directors and employees and hold such Providing Party, and its respective
shareholders, members, officers, directors and employees, harmless with respect
to any and all actions, suits and claims that may be made against any of them in
respect of the foregoing, including, but not limited to, reasonable attorneys’
fees. This undertaking shall survive the termination of this Agreement.

5.     Notices. All notices, demands, requests or other communications required
or that may be given under this Agreement shall be in writing and shall be given
to the other party by personal delivery, overnight air courier (with receipt
signature) or facsimile transmissions (with confirmation of transmission) sent:

          If to CCI:           Charter Communications, Inc.
12405 Powerscourt Drive, Suite 400
St. Louis, Missouri 63131
Attention: Carl Vogel
Fax: 314-965-8793

- 3 -



--------------------------------------------------------------------------------



 

          If to CCHC:           Charter Communications Holding Company, LLC
12405 Powerscourt Drive, Suite 400
St. Louis, Missouri 63131
Attention: Carl Vogel
Fax: 314-965-8793

6.     Governing Law. This Agreement and the rights and obligations of the
parties hereunder and the persons subject hereto shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York,
without giving effect to the choice of law principals thereof.

7.     Miscellaneous. Upon the transfer of assets contemplated by Recital D
hereto, CCO Holdings may be added as a party to this Agreement. This Agreement
shall not be amended, supplemented, modified, restated, substituted or replaced
(including indirectly through termination of this Agreement) in a manner
inconsistent with the provisions of any credit facilities to which any of the
Subsidiaries are a party or any management agreement referred to in the recitals
hereof.

8.     Further Assurances. Each of the parties to this Agreement agrees to
execute and deliver such other documents and to take such other action as may be
necessary or convenient to consummate the purposes and subject matter of this
Agreement.

* * * * * * * * * * * * * * * * * * * *

- 4 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the day and year first above written and effective as of the
Effective Date.

                CHARTER COMMUNICATIONS, INC.,
a Delaware corporation                 By:   /s/ Marcy A. Lifton        

--------------------------------------------------------------------------------

        Name: Marcy A. Lifton         Title: Vice President,                
CHARTER COMMUNICATIONS
HOLDING COMPANY, LLC,
a Delaware limited liability company                 By:   /s/ Marcy A. Lifton  
     

--------------------------------------------------------------------------------

        Name: Marcy A. Lifton         Title: Vice President,

- 5 -